DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 30-40 and 42-51 are pending in the application.
This action is in response to applicants' amendment dated December 1, 2021.  Claims 30, 33-35, 40 and 51 have been amended and claim 41 has been canceled.
Response to Amendment
Applicant's arguments filed December 1, 2021 have been fully considered with the following effect:
With regards to the improper Markush group rejection labeled paragraph 4) in the last office action, the applicants’ stated that the currently amended claim 30 recites EZH2 ligands of Formulae V and VII only and therefore the Markush group corresponding to formulas I through XI is no longer present.  The applicants’ also stated that Formulae V and VII share the same complex structure except that Formula VII includes and oxane group at the R1 position of Formula V and include a phenyl group instead of the pyridine moiety of Formula V.  However, -this is not true the R1 of Formula V is attached to an indazole or a pyrazolo[3,4-b]pyridine through a CHR2 and Formula VII is ethyl-pyranoamino attached to a phenyl ring which are not the same.  Additionally, attached to the 6-methyl-3-((vinylamino)methyl)pyridin-2(1H)-one is a N-ethyl-N-(4-methyl-4'-(piperazin-1-ylmethyl)-[1,1'-biphenyl]-3-yl)tetrahydro-2H-pyran-4-amine in Formula VII and a 6-(4-(piperazin-1-yl)phenyl)-1H-indazole or a 6-(4-(piperazin-1-yl)phenyl)-1H-pyrazolo[3,4-b]pyridine of Formula V which are not the same complex.  Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The degree of burden on the examiner is extremely high.  The class/subclass search on the elected invention where the compounds have a EZH2 as Formula VII would be as follows: A61K 31/496, 31/444, 31/4545, 47/545, 47/55, A61P 43/00, 35/02, 35/00, and C07D 401/04, 401/14, 405/12, 405/14, 471/14 which involved 313,045 U.S. patents.  Just an example of the degree of burden associated with the compounds where EZH2 is Formula VII is very large, thus placing an extreme burden on the examiner to review all 29,393 patents.  The various classes and subclasses mentioned above represent only the degree of burden within the U.S. Patent Classification System this does not include the search required in the prior art of journal articles and foreign patents.



The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 6) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 7a), b), c), d), e) and f) in the last office action, which are hereby withdrawn.

This application contains claims 45-50 drawn to an invention nonelected without traverse in the reply filed on July 23, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.